internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-161024-01 date september re legend decedent spouse x y z trust marital qtip_trust date date date date state state statute year dear this is in response to your letter dated date and prior correspondence in which several generation-skipping_transfer gst tax rulings were requested decedent and spouse the trustors executed a revocable family_trust trust on date and amended the family_trust on date decedent died on date survived by spouse and three adult children x y and z from a prior marriage two of the three adult children have issue plr-161024-01 under article of the trust on decedent’s death decedent’s separate and community_property is to be distributed as follows percent is to be distributed to each of three trusts for the benefit of his children children’s separate trusts the remaining percent is to pass to a marital qtip_trust for the benefit of spouse under the terms of the marital qtip_trust spouse is to receive the trust income_for_life at the death of spouse the trust corpus is to be divided equally with one share for each family group composed of the then living descendants of a child of decedent each share is to be further divided in the following manner one share held in a_trust for each then living grandchild of decedent which grandchild is the child of decedent’s son who is the father of the family group_trusts for grandchildren one share for the family group composed of the then living descendants of any then deceased grandchild of decedent which grandchild is the child of decedent’s son who is the father of the family group under the terms of the three children’s separate trusts the trustee has the discretion to pay trust income to such child as the trustee deems proper and desirable the trustee also has discretion to distribute trust corpus to the child for necessary support maintenance education and health but only if such child can demonstrate to the satisfaction of the trustee that child is not dependent on alcohol or drugs and has been free of such dependency for five years the children’s separate trusts terminate on the last to occur of the payment in full of a specified commercial bank loan and the elapse of five years after the death of decedent provided the child satisfies the same condition required for discretionary distributions upon termination of the children’s separate trusts the corpus is to be distribute outright to the respective child if a child dies before termination the child’s remaining trust estate shall be distributed to the deceased child’s then living descendants by right of representation all three of the children’s separate trusts terminated five years after the death of decedent the trustees represent that decedent’s estate timely filed form_706 united_states estate and generation-skipping_transfer_tax return in year on schedule m of form_706 the executor made an election under sec_2056 of the internal_revenue_code to treat the marital qtip_trust as qualified_terminable_interest_property qtip on schedule r of decedent’s form_706 the executor allocated dollar_figure of the decedent’s unused generation-skipping_transfer_tax_exemption to the marital qtip_trust the executor did not check the box on schedule r for signifying a reverse_qtip_election under sec_2652 on date state court ordered the trustees to divide the marital qtip_trust into a gst exempt trust and gst nnonexempt trust the gst exempt trust will be funded with that fraction of the marital qtip_trust assets the numerator of which is dollar_figure and the denominator of which is the date of death value of the marital qtip_trust estate the gst nonexempt trust will consist of the balance of the marital qtip_trust assets plr-161024-01 under state statute on petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or interests of the beneficiaries you have requested the following rulings the severance of the marital qtip_trust into a gst exempt trust and a gst non- exempt trust under the date court order was a qualified_severance under sec_2642 the irs grant an extension of time under sec_301 of the procedure and administration regulations to make a reverse_qtip_election under sec_2652 with respect to the gst exempt trust the gst exempt trust will have an inclusion_ratio of zero under sec_2642 and the gst nonexempt trust will have an inclusion_ratio of one under sec_2642 legal analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction is allowed under sec_2056 for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies plr-161024-01 sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made is irrevocable sec_2601 imposes a tax on every generation-skipping_transfer which under sec_2611 is defined as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 provides that for purposes of chapter the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under a the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in a is a fraction the numerator of which is the amount of gst_exemption under allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent's_estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of chapter as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to the qtip_trust sec_26_2652-2 of the generation-skipping_transfer_tax regulations provides that a reverse_qtip_election is made on the return on which the qtip_election is made plr-161024-01 sec_2642 provides generally that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for gst tax purposes sec_2642 provides generally that for purposes of a a the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance pursuant to this paragraph may be made at any time the secretary shall prescribe by forms or regulations the manner in which the qualified_severance shall be reported to the irs sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-161024-01 sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts pursuant to the date court order the marital qtip_trust was divided on a fractional basis in accordance with the applicable_fraction of the marital qtip_trust and the terms of the gst exempt trust and the gst nonexempt trust provide for the same succession of interests of beneficiaries as are provided in the original trust under these circumstances we conclude that the date severance is a qualified_severance under sec_2642 furthermore based on the facts and representations made the requirements of sec_301_9100-3 have been met in this case accordingly an extension of time to make a reverse_qtip_election with respect to the gst exempt trust is granted until days after the date of this letter this election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh finally we conclude that assuming the gst exempt trust and the gst nonexempt trust are funded as described above the gst exempt trust will have an an inclusion_ratio of zero and the gst nonexempt trust will have an inclusion_ratio of one in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the supplemental form_706 sincerely heather c maloy associate chief_counsel passthroughs and special industries
